Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 6, 2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 2, 2020 has been considered by the examiner.

Specification
The title of the invention is still not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 10, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Aizawa (US 2002/0188210) in view of Rae (KR 20090006543).

As per claims 1 and 11 Aizawa depicts in figures 1(b) &  5 and discloses: An electronic device, comprising: a display panel including a plurality of pixels { [0023] discloses a display, which inherently includes pixels}; a display driver 4 { figures 1(b) & 5 } integrated circuit, including: a driver configured to control whether the pixels emit light, and a timing controller 3 { figures 1(b) & 5 } configured to control an on or off operation of the driver { [0028] The arithmetic circuit 3 has a threshold value and computes the number of outputs above the threshold value per unit time so as to calculate a pulse rate and the transmitter 4 transmits the pulse rate to a display for displaying the above pulse rate data and a device for computing the amount of motion load. }; a proximity sensor 22 { figures 1(b) & 5 Note: “proximity” is defined as nearness in place, time, order occurrence or relation; however, as claimed and described in the instant specification, it has not been set forth or disclosed what the sensor is proximate too.  As result, the lack of specificity and the broadest reasonable interpretation of the claimed “proximity” has been applied.  Therefore, the sensor of the applied prior art is not unlike the proximity sensor in the claimed invention} including a light source 21 { figures 1(b) & 5 } disposed below a portion of the plurality of pixels, and configured to sense an external object by using light of a specified wavelength band, wherein the light is emitted from the light source 21 and display driver 4 integrated circuit and the sensor 22, wherein the processor is configured to: identify a period of the on or off operation of the driver based on a signal from the display driver 4 integrated circuit; and allow the light source 21 to emit the light of the specified wavelength band in the period of the off operation. { [0029] According to this embodiment, the pulse wave of the wrist 10 of the subject is detected by the pulse wave sensor 2 which comprises the light emitting diode 21 for emitting light having a wavelength of a near infrared range and four photodetectors 22 disposed around the light emitting diode 21 symmetrically on a circle concentric to the light emitting diode 21, and a pulse rate is computed from the pulse wave data by the arithmetic circuit 3. Therefore, even when the attachment position of the pulse rate detector 1 is dislocated, a pulse wave can be detected accurately.}

Regarding claims 1 and 11 Aizawa is silent as to:  “the light is emitted from the light source and passes through the display panel”.  With respect to claims 1 and 11 Rae depicts in figure 7 and discloses:  “the light is emitted from the light source 300 and passes through the display panel 110”.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide light emitted from the light source and passes through the display panel of Aizawa as taught by Rae.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide light emitted from the light source and passes through the display panel so as to a “touch-sensitive method using light so that a photo detection sensor distributed in a display”.  See the abstract of Rae.

As per claim 2 Aizawa discloses: The electronic device of claim 1, wherein the processor is further configured to allow the light source 21 to emit the light of the specified wavelength band during at least a portion of a period where the timing controller 3 turns off the driver. { [0028] FIG. 3 schematically shows the waveform of a pulse wave which is the output of the above photodetector 22. The detected pulse wave data is amplified by the drive detection circuit 24 and the amplified pulse wave data is transmitted to the arithmetic circuit 3. The arithmetic circuit 3 has a threshold value and computes the number of outputs above the threshold value per unit time so as to calculate a pulse rate and the transmitter4 transmits the pulse rate to a display for displaying the above pulse rate data and a device for computing the amount of motion load. Note: the threshold value per unit of time corresponds to the claimed “portion of a period where the timing controller turns off the driver.”}

As per claim 3 Aizawa discloses: The electronic device of claim 1, wherein the processor is further configured to: allow the timing controller 3 to turn on the driver during a first time; and allow the light source 21 to emit the light of the specified wavelength band during a second time at least partially different from the first time. {figure 3}

As per claim 10 Aizawa discloses: The electronic device of claim 1, wherein the processor is further configured to allow the light source 21 to emit light in an infrared band. { [0010] According to a second aspect of the present invention, there is provided a pulse sensor, wherein a near infrared LED which is a general-purpose product is used as the light emitting diode. This makes it possible to produce an inexpensive sensor.}

As per claim 15 Aizawa discloses: The electronic device of claim 12, wherein the display driver 4 integrated circuit transmits a time indicating when the timing controller 3 turns off the driver, to the processor, and wherein the processor allows the sensor 22 to turn on the light source 21 in response to the transmission of the time. { [0028] FIG. 3 schematically shows the waveform of a pulse wave which is the output of the above photodetector 22. The detected pulse wave data is amplified by the drive detection circuit 24 and the amplified pulse wave data is transmitted to the arithmetic circuit 3. The arithmetic circuit 3 has a threshold value and computes the number of outputs above the threshold value per unit time so as to calculate a pulse rate and the transmitter4 transmits the pulse rate to a display for displaying the above pulse rate data and a device for computing the amount of motion load. Note: the threshold value per unit of time corresponds to the claimed “to turn on the light source in response to the transmission of time”}

Claims 4-6, 8, 13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Aizawa (US 2002/0188210) in view of Rae (KR 20090006543) as applied to claims 1-3, 10, 11 and 15 above, and further in view of Schwartz et al (US 2017/0220182).  Aizawa discloses the claimed invention with respect to claims 1-3, 10, 11 and 15.  See description supra. 

Regarding claims 4 and 13 Aizawa is silent as to: The electronic device of claim 1, further comprising: a shield sheet positioned under the display panel, and an opening being defined in a specified area of the shield sheet, wherein the light source 21 is positioned in an area corresponding to the opening.

Schwartz et al discloses in [0025] the following:  In various embodiments, input surfaces may be provided by surfaces of sensor substrates within which or on which sensor elements are positioned, or by face sheets or other cover layers positioned over sensor elements. A sensor element may often be referred to as a pixel.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the display panel of Aizawa et al with a sheet as taught by Schwartz et al.  The rationale is as follows: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a shield sheet to serve as a protection layer.

Regarding claims 5 and 16 Aizawa is silent as to: The electronic device of claim 1, wherein the plurality of pixels include a first pixel group positioned in an area around the light source 21 and a second pixel group corresponding to pixels not included in the first pixel group, and wherein the driver includes a first pixel group driver electrically connected with the first pixel group and a second pixel group driver electrically connected with the second pixel group.

Schwartz et al discloses in [0054] the following:  The touch sensor array 605a also includes an electrode pattern with a two-dimensional grid formed of rows and columns of sensor electrodes, arranged in an interleaved diamond pattern in the illustrated configuration, but the touch sensor array has a lower pixel density than the fingerprint sensor array. One common-type of capacitive touch sensing is referred to as mutual- or transcapacitance sensing. In this technology, the rows of the touch sensor can be configured as transmitter electrodes and columns can be configured as receiver electrodes, or vice versa. During transcapacitive touch sensing, the touch sensor circuitry drives sensing signals onto each of the transmitter electrodes and receives resulting signals from each of the receiver electrodes. The touch sensor circuitry can be on a separate chip (not pictured) from the FPS IC 606 or integrated on the same chip. It should be appreciated that various touch sensor patterns are possible and the touch sensor need not use transcapacitive sensing to detect touch. By way of example, the touch sensor may use various matrix arrangements, single layer patterns, and it may use absolute capacitance (also called self-capacitance) sensing schemes. In self-capacitance techniques entire rows and columns can be measured (e.g. profile sensing) or individual pixels can be directly measured (e.g. matrix sensing).

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the device of Aizawa et al with a first pixel group and driver positioned in an area around the light source and a second pixel group and driver corresponding to pixels not included in the first pixel group as taught by Schwartz et al.  The rationale is as follows: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a first pixel group and driver positioned in an area around the light source and a second pixel group and driver corresponding to pixels not included in the first pixel group so as to individual control each group when the pixels are displayed and/or when a sensor is in use.

Regarding claims 6 and 17 Aizawa is silent as to: The electronic device of claim 5, wherein the processor receives a time indicating when the timing controller 3 turns off the first pixel group driver, and allows the light source 21 to emit the light of the specified wavelength band based at least on the received time indicating when the timing controller 3 turns off the first pixel group driver.

Schwartz et al discloses in [0064] the following:  An exemplary method 850 of operating a fingerprint sensor according to an embodiment is depicted in FIG. 8. At step 802, a processing system electrically floats a plurality of sensor electrodes of a fingerprint sensor during a touch sensing time period. For example, the FP IC 606 of FIG. 6 electrically floats the connected electrodes of FPS 605b during periods of time when the touch sensor 605a is active or in use. At step 804, a processing system drives sensing signals onto a plurality of sensor electrodes of a fingerprint sensor during a fingerprint sensing time period. For example, the FP IC 606 of FIG. 6 drives the connected electrodes of FPS 605b during periods of time when the FPS sensor 605b is active or in use and detects resulting signals. The steps 802 and 804 may occur in any order. In an embodiment, the method also includes increasing (e.g., via a display driver) a brightness of a portion of a display underlying the FPS and routing lines (e.g., connected routing lines and, if present, electrically floating routing lines) relative to the remainder of the display so that the entire display appears uniformly bright.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the device of Aizawa et al with a time indicating when the timing controller turns off the first pixel group driver, and allows the light source to emit the light of the specified wavelength band based at least on the received time indicating when the timing controller turns off the first pixel group driver as taught by Schwartz et al.  The rationale is as follows: one of ordinary skill in the 

Regarding claim 8 Aizawa discloses: The electronic device of claim 1, wherein the sensor 22 obtains biometric information including fingerprint information of a finger of a user or iris information of the user by using the light of the specified wavelength band. 

Schwartz et al discloses in [0043] the following:  In FIG. 2B, the input device 100 is shown as including a fingerprint sensor 205b. The fingerprint sensor 205b is configured to capture a fingerprint image from a finger 240b. The sensor 205b is disposed underneath a cover layer 212 that provides an input surface for the fingerprint to be placed or swiped over the sensor 205b. The sensing region 220b may include an input surface with an area larger than, smaller than, or similar in size to a full fingerprint. The fingerprint sensor 205b has an array of sensing elements or pixels with a resolution configured to detect surface variations of the finger 240b, and the fingerprint sensor 205b has a higher resolution than the touch sensor 205a of FIG. 2A, e.g., a density of the fingerprint sensor pixels is greater than a density of the touch sensor pixels, or a pitch of the fingerprint sensor electrodes is smaller than a pitch of the touch sensor electrodes. 

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the device using light of a specified wavelength band of Aizawa et al with biometric information including fingerprint information of a finger of a user as taught by Schwartz et al.  .

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Aizawa (US 2002/0188210).  Aizawa discloses the claimed invention with respect to claims 1-3, 10, 11 and 15.  See description supra. 

Regarding claim 7 Aizawa is silent as to: The electronic device of claim 1, wherein the driver includes an emission driver, and wherein the driver controls whether the pixels emit light by controlling an on/off operation of a transistor included in each of the pixels.

Official notice is taken of the fact that emission drivers are notoriously old and well known in the display art.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the device of Aizawa with an emission driver as taught in the art.  The rationale is as follows:  One of ordinary skill in the art at the time invention was effectively filed would have been motivated to provide a device with an emission driver, which is well within the purview of a skilled artisan and absent an unobvious result, so as to effectively and efficiently control the pixels in the display panel.

Regarding claim 12 Aizawa is silent as to: The electronic device of claim 11, further comprising: a printed circuit board interposed between the display panel and a second surface of the housing; and a processor mounted on the printed circuit board and electrically connected with the sensor and the display driver integrated circuit.

Official notice is taken of the fact that printed circuit boards are notoriously old and well known in the display art.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the device of Aizawa with a printed circuit as taught in the art.  The rationale is as follows:  One of ordinary skill in the art at the time invention was effectively filed would have been motivated to provide a device with a printed circuit, which is well within the purview of a skilled artisan and absent an unobvious result, so as to mount and secure the circuits within the device while providing a cost effective and efficient manufacturing process.

Response to Arguments
Applicant's arguments filed April 27, 2020 have been fully considered but they are not persuasive. In the last full paragraph on page 4 applicant asserts the following:
In contrast to amended Claims 1 and 11, Aizawa does not disclose that the LED 21 is positioned below the plurality of pixels. Aizawa discloses, at FIGs. 1(b) and 2, that the LED 21 is positioned to face a wrist 10 of the user. Therefore, the display of Aizawa must face toward the user to show the sensing results. Accordingly, the LED 21 of Aizawa is positioned at an opposite side of the plurality of pixels.

Applicant’s characterization of the display and light source 21 of Aizawa is correct. However, contrary to applicant’s assertion, as required by the claimed invention Aizawa does in fact depict and disclose light source 21 “positioned below at least a part of the plurality of pixels”.  Whether or not the light source 21 .

Allowable Subject Matter
Claims 9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter, with respect to claims 9 and 14:  With respect to claim 9 the primary reason for the indication of allowable subject matter is the inclusion of the processor is further configured to: allow the display driver integrated circuit to turn on at least a part of the pixels when a distance from the sensed external object is greater than or equal to a specified length; and allow the display driver integrated circuit to turn off the at least a part of the pixels when the distance from the sensed external object is less than the specified length. With respect to claim 14 the primary reason for the indication of allowable subject matter is the inclusion of the processor is further configured to: allow the display driver integrated circuit to make light emission of at least a part of the pixels when a distance from the sensed external object is greater than or equal to a specified length; and prevent the display driver integrated circuit from making light emission of the at least a part of the pixels when the distance from the sensed external object is less than the specified length.

Claims 18-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter with respect to claims 18-20:  The primary reason for the indication of allowable subject matter is the inclusion of the display driver integrated circuit is configured to:  close the one or more switches to allow the power input terminal to apply a power to the at least one light-emitting unit during a first time when the light in the infrared band is not output through the infrared light-emitting unit; and open switches of the one or more switches that are included in at least a part of the one or more pixels during a second time when the light in the infrared band is output by using the infrared light-emitting unit.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572.  The examiner can normally be reached on Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd